Me. Justice Millee
delivered the opinion of the court.
This was an action of ejectment tried by a jury in the same court which decided the preceding case, in which the plaintiffs in error based their right to recover on the same mortgage which the^ sought to foreclose in that suit.’ The court instructed the juiy against- them on the ground that they had no legal title.'
As the foregoing opinion decides that they had no title át all, legal or equitable,- the judgment of the court below must be

Affirmed.